Citation Nr: 0813385	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  03-35 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Detroit, Michigan


THE ISSUE

Entitlement to an increased disability rating for paranoid 
schizophrenia, to include whether a reduction from 100 
percent disabling to 50 percent disabling was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The veteran served on active duty from April 1990 to March 
1992.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the RO that 
decreased the evaluation for the veteran's service-connected 
paranoid schizophrenia from 100 percent (effective in August 
2002) to 50 percent under Diagnostic Code 9203, effective 
November 2003, a period less than 5 years.  The veteran 
timely appealed.

In November 2003, the veteran testified during a hearing 
before RO personnel.  In March 2005, the veteran testified 
during a hearing before the undersigned at the RO.  In March 
2006, the Board remanded the matter for additional 
development.


FINDINGS OF FACT

1.  When compared with medical findings of the August 2002 
hospital records that formed the basis for the 100 percent 
disability rating, the April 2003 reassessment reflects 
overall improvement in the veteran's service-connected 
paranoid schizophrenia.

2.  Since April 2003, the disorder is not manifested by 
suicidal ideation, obsessive rituals, near continuous panic 
or depression, impaired impulse control, spatial 
disorientation, neglect of personal hygiene, or inability to 
establish and maintain effective relationships.  

3.  The veteran's paranoid schizophrenia has been manifested 
by difficulty in establishing and maintaining effective work 
and social relationships, and irrelevant speech and social 
isolation at times; these symptoms reflect no more than 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 100 percent rating 
for the veteran's paranoid schizophrenia have not been met.  
38 U.S.C.A. §§ 1155, 5112(b)(6) (West 2002); 38 C.F.R. 
§§ 3.102, 3.105(e), 3.159, 3.344(c), 4.1, 4.7, 4.130, 
Diagnostic Code 9203 (2007).

2.  The criteria for a disability rating in excess of 50 
percent for the veteran's paranoid schizophrenia have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9203 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper notice should notify the veteran of:  (1) the evidence 
that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).

In Vazquez-Flores v. Peake, 22 Vet App 37 (2008), the Court 
established significant new requirements with respect to the 
content of the duty-to-assist notice which must be provided 
to a veteran who is seeking a higher rating.

With respect to increased rating claims, the Court found 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the veteran that, to substantiate 
such a claim:
(1) the veteran must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life;  
(2) if the Diagnostic Code (DC) under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran;
(3) the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and
(4) the notice must also provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Through March 2003, May 2005, and March 2007 letters, the RO 
notified the veteran of evidence of increased disability.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claim.  VA's letters 
notified the veteran of what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him 
that it would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or 
agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the May 2006 letter, the RO also notified the veteran of 
the process by which disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board acknowledges that the letters sent to the veteran 
have not met the requirements of VCAA notice regarding an 
increased rating claim.  The letters are deficient as to both 
content and timing, and thus create a presumption of 
prejudice.  

In this case, the presumption has been overcome.  The veteran 
was provided with correspondence regarding what was needed to 
support his claim in May 2006.  Specifically, he was told to 
submit evidence of on-going treatment, statements from 
employers as to job performance, and individual statements 
from those with knowledge and/or personal observations who 
could describe the manner in which his disability had 
worsened.  The November 2003 SOC also listed the applicable 
diagnostic code and disability ratings for paranoid 
schizophrenia, which is based on a general rating formula for 
mental disorders and which the veteran reasonably could be 
expected to understand to support his claim.

In correspondence (his substantive appeal) submitted in 
December 2003, the veteran described the effects that 
paranoid schizophrenia was having on his interactions with 
people.  The veteran previously reported that his disability 
had made him very wary of other people and had caused him 
difficulty in maintaining employment.  The veteran has also 
been represented by a veterans' service organization 
throughout this appeal.  Accordingly, any notice error is not 
prejudicial because the veteran has demonstrated actual 
knowledge of the information that is necessary to support the 
claim.  Hence, the notice deficiencies do not affect the 
essential fairness of the adjudication. 

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records, and has arranged for the 
veteran to undergo a VA examination in connection with the 
claim on appeal, a report of which is of record.  The veteran 
has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

The Board has considered the full history of the disability.  
Service connection for paranoid schizophrenia was originally 
granted in a rating decision of June 1992.  At that time, the 
RO assigned a 50 percent disability rating.  That rating was 
reduced to 30 percent effective June 1, 1995.  However, the 
50 percent rating was later restored by a hearing officer at 
the RO.  

The veteran filed a claim for increased compensation in 
August 2002, and that claim eventually led to the current 
appeal.  In a rating decision of March 2003, the RO increased 
the rating to 100 percent effective from August 21, 2002, 
based on VA treatment records showing hospitalization on that 
date.  However, an August 2003 decision of the RO decreased 
the evaluation for the veteran's service-connected paranoid 
schizophrenia from 100 percent (effective in August 2002) to 
50 percent under Diagnostic Code 9203, effective November 
2003, a period less than 5 years.  

During the period of time relevant to the current appeal, the 
veteran's paranoid schizophrenia has been evaluated pursuant 
to a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

A.  Reduction in a Service-Connected Disability Rating

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level. 38 C.F.R. § 3.105(e).  By an April 2003 rating 
decision and April 2003 letter to the veteran, the RO 
satisfied the procedural requirements.

In this case, the veteran's request for a hearing was 
received by VA more than 30 days following the date of notice 
of the proposed reduction, and no additional evidence was 
received within the 60-day period.  After completing the 
predetermination procedures specified in 38 C.F.R. § 
3.105(e), the RO sent the veteran written notice of the final 
action. This notice set forth the reasons for the action and 
the evidence upon which the action was based. 38 C.F.R. 
§ 3.105(e).

Where a reduction of benefits is found warranted following 
consideration of any additional evidence submitted and the 
reduction was proposed under the provisions of 38 C.F.R. § 
3.105(e), the effective date of the final action shall be the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final action expires. 38 
C.F.R. § 3.105(e).  Here, notice was sent in an August 2003 
letter and the effective date of the reduction was 
November 1, 2003.  The RO satisfied the requirements by 
allowing a 60-day period to expire before assigning the 
reduction effective date.

The question is thus whether the reduction was proper based 
on the evidence of record. Where a disability evaluation has 
continued at the same level for less than five years, that 
analysis is conducted under 38 C.F.R. § 3.344(c) which 
provides that a reexamination that shows improvement in a 
disability warrants a reduction in the disability evaluation.

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated; post-reduction medical evidence 
may be considered only in the context of considering whether 
actual improvement was demonstrated. Dofflemyer v. Derwinski, 
2 Vet. App. 277, 281-282 (1992).

The Board notes that the 100 percent disability rating for 
paranoid schizophrenia was assigned based on the veteran's 
hospitalization for nearly two weeks in August 2002, 
secondary to worsened psychiatric symptoms.  During his 
hospital admission, examiners documented disorganized 
thoughts and paranoid delusions.  A global assessment of 
functioning (GAF) score of 30 was assigned at admission, and 
a GAF score of 50 was assigned at discharge.
   
A reassessment of the veteran's disability occurred in April 
2003.  Records reflects that the veteran had been laid off 
from work in February 2003.  The examiner noted that the 
veteran was appropriately dressed, and wore dark sunglasses 
during the interview.  The veteran's statements were not 
relevant, and the examiner denoted loose associations.  
However, the veteran denied hearing voices or having other 
hallucinations; he also denied suicidal or homicidal 
thinking.  The veteran remembered three words after five 
minutes, and named the last seven presidents.  He performed 
serial seven subtractions with few mistakes, but to 
completion.  The examiner found the veteran's insight was 
probably very poor, and his judgment questionable.  A GAF 
score of 38 was assigned.

In this case, when the August 2002 VA hospital records are 
compared with the April 2003 VA reassessment, some 
improvement in the veteran's paranoid schizophrenia is 
demonstrated.  The Board also notes that while the 
reassessment reflects that the veteran recently was laid off 
from work, prior to February 2003 the veteran indeed had been 
working.  Moreover, a slight improvement is reflected in the 
assigned GAF scores from 30 to 38.  According to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), the GAF 
score of 30 contemplates behavior influenced by delusions or 
hallucinations; serious impairment in communication or 
judgment; or an inability to function in almost all areas 
(e.g., stays in bed all day, no job, home, or friends).  A 
GAF score of 38 contemplates some impairment in reality 
testing or communication, or major impairment in several 
areas such as work, school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).
  
While the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness" (DSM-IV), the assigned 
GAF score in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, it must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

The Board notes that the April 2003 examination did not 
reflect the presence of manifestations contemplated for a 70 
percent rating as the disorder is not noted to be manifested 
by suicidal ideation, obsessive rituals, near continuous 
panic or depression, impaired impulse control, spatial 
disorientation, neglect of personal hygiene, or inability to 
establish and maintain effective relationships.  Similarly, 
the examination did not note manifestations contemplated for 
a 100 percent rating such as grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.

In addition, total occupational and social impairment were 
not shown on the examination in April 2003.  In fact, 
following the reduction of benefits in November 2003, the 
veteran testified that he again was working full time as a 
security guard.  His testimony demonstrates actual 
improvement over time.

Given the findings of a slight improvement in the assigned 
GAF, the absence of symptoms contemplated for 70 or 100 
percent ratings, and the evidence of employability both prior 
to and post-reduction of benefits, the Board finds that the 
evidence showed overall improvement.  Hence, the reduction in 
the disability evaluation for paranoid schizophrenia was 
proper.  38 C.F.R. § 3.344(c).

B.  Evaluation of Paranoid Schizophrenia

The RO has evaluated the service-connected paranoid 
schizophrenia under 38 C.F.R. § 4.130, Diagnostic Code 9203, 
as 50 percent disabling. 

As noted above, the veteran testified in November 2003 that 
he was working full time as a security guard.  He also 
testified that he made $7.50 an hour, and that he had been 
doing security on and off for eight years.

VA outpatient treatment records, dated in June 2004, reflect 
a GAF score of 40.  Records reflect that the veteran 
complained he was bored at his job, and requested 
hospitalization in August 2004.  At that time the veteran did 
not meet criteria for inpatient admission, and he declined 
participation in the partial hospital and day activity 
programs.

VA progress notes reflect that the veteran's paranoid 
schizophrenia was in fair remission in September 2005 and in 
January 2007.

During a March 2007 VA examination, the veteran reported 
improvement in his symptoms with medications and no adverse 
side effects.  The examiner noted a longstanding history of 
paranoid delusional beliefs and paranoid ideas of reference.  
The veteran tended to isolate himself and limited his 
interaction with the public.  He denied having any auditory 
or visual hallucinations.  He reported having no friends and 
that he was a loner.

The examiner assigned a GAF score of 50, and noted that the 
veteran continued to show symptoms consistent with paranoid 
schizophrenia.  The examiner opined that the veteran's 
symptoms were moderately severe at the time, and that the 
veteran had been able to hold gainful, full-time employment 
for the past 15 months as a security guard-in spite of 
ongoing symptoms.  His social functioning, however, was 
extremely limited.

In this case, the veteran's paranoid schizophrenia has been 
manifested, primarily, by difficulty in establishing and 
maintaining effective work and social relationships.  While 
these symptoms seemed to occur frequently, they are, 
nonetheless, reflective of overall moderately severe social 
impairment, although generally functioning satisfactorily 
with routine behavior and self-care.  Such level of 
impairment warrants a 50 percent disability rating.  

While examiners have noted irrelevant speech and loose 
associations, and social isolation at times, these factors, 
alone, do not provide a sufficient basis for assignment of a 
70 percent disability rating.  Significantly, the veteran has 
not been found to have suicidal ideation, obsessional 
rituals, near-continuous panic or depression, impaired 
impulse control, or neglect of personal appearance and 
hygiene-all symptoms which would warrant a 70 percent 
disability rating.

The evidence does not reflect that the veteran's paranoid 
schizophrenia has caused total impairment at any time in 
social and occupational functioning.  Symptoms such as gross 
impairment in thought processes or communication, or 
persistent delusions or hallucinations are not demonstrated.  

Thus, the weight of the evidence is against the grant of an 
increased disability rating for the veteran's claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2007).


 



ORDER

The reduction from 100 percent disabling to 50 percent 
disabling was proper, and a disability evaluation in excess 
of 50 percent for paranoid schizophrenia is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


